Citation Nr: 0430246	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-08 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Evaluation of residuals of a left eye injury, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1956 and from January 1957 to April 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada.  In March 2004, the veteran 
presented oral testimony before the undersigned Veterans Law 
Judge at a Travel Board hearing held in Las Vegas, Nevada.

In a September 2002 statement, the veteran may have raised 
the issue of a total disability rating based on individual 
unemployability (TDIU).  In a March 2004 statement, the 
representative raised the issue of recognition of a dependent 
spouse for purposes of payment of additional VA compensation 
and asked that such recognition be effective September 22, 
1992.  These matters are referred to the RO.


FINDINGS OF FACT

1.  The corrected distant visual acuity in the right eye is 
at worst 20/60.

2.  The average concentric contraction of visual field in the 
right eye is 54.75 degrees.

3.  The corrected distant visual acuity in the left eye is 
only light perception, and there is no evidence of active 
pathology of the optic nerve atrophy.

4.  There is no evidence of a cosmetic defect or enucleation 
in the left eye.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a left eye injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.350, 
4.75, 4.76a, 4.79, 4.80, 4.84, Diagnostic Codes 6009, 6061, 
6062, 6063, 6067, 6070, 6070, Tables IV and V (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002). 
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

As for providing section 5103(a) notice, only after the May 
2002 rating decision, did agency of original jurisdiction 
(AOJ) in February 2004, provide explicit notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

The AOJ provided the veteran with the May 2002 rating 
decision, a statement of the case (SOC) in December 2002 and 
a supplemental statements of the case (SSOC) in January 2004 
that included a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
These gave notice as to the evidence generally needed to 
substantiate his claim.  The AOJ wrote to the veteran in 
April 2001 asking him to identify evidence pertaining to his 
claim.  Later, the AOJ wrote to the veteran in February 2004 
regarding the notification of the passage of the VCAA and the 
obligations of VA with respect to the duty to assist and duty 
to notify regarding the information and evidence necessary to 
substantiate his claim.  Specifically, the veteran was 
notified that VA has a duty to assist him in obtaining 
evidence necessary to substantiate his claim.  The veteran 
was notified that he should identify medical treatment and 
that VA would request identified medical evidence.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A ; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  In addition, the veteran was 
afforded a VA compensation examination regarding his left eye 
disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Furthermore, the May 2002 rating decision, the December 2002 
SOC, and the January 2004 SSOC informed the veteran of the 
evidence in the possession of VA.  As it appears that VA has 
obtained all pertinent evidence, there is no duty to notify 
the veteran of an inability to obtain identified records.  
See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e). 

In the April 2001 letter, the RO told the veteran that he 
could submit any additional evidence showing that his 
service-connected disorder had worsened.  Also, in the 
February 2004 VCAA letter, the veteran was encouraged to 
submit any evidence supporting his claim.  Therefore, the 
veteran was in essence told to submit any evidence in his 
possession that pertains to the claim of an increased 
evaluation.  Accordingly, any lack of an explicit request to 
submit any evidence in the veteran's possession is a harmless 
error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

By a March 2004 letter, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

The veteran was afforded a VA examination in April 2001.  The 
veteran reported a history of primary, open-angle glaucoma in 
both eyes, for which he was using Betimol and Xalatan in both 
eyes daily.  Physical examination revealed that the right eye 
uncorrected visual acuity was 20/40 at near and 20/70 at far.  
The corrected right eye visual acuity was 20/30 at near and 
20/20 at far.  The left eye uncorrected visual acuity was 
hand motion at near and hand motion at far.  The left eye 
corrected visual acuity was hand motion at near and 5/600 at 
far.  Goldmann visual field testing was completed in the 
right eye.  Each result was greater that 30 degrees.  The 
veteran was unable to complete the left eye visual field 
testing due to poor vision.  The diagnoses were astigmatism 
and presbyopia; mild cortical sclerosis and cataracts in both 
eyes; bilateral, primary open-angle glaucoma with good eye 
control; bilateral macular drusen; and optic atrophy of the 
left eye secondary to trauma.

The veteran underwent a VA eye examination in August 2002.  
His uncorrected visual acuity in the right eye was 20/200 at 
near and 20/100 at distance.  His corrected visual acuity in 
the right eye was RS 80 at near and 20/60 at distance.  His 
uncorrected visual acuity in the left eye was hand motion at 
near and hand motion at distance.  His corrected visual 
acuity in the left eye was hand motion at near and hand 
motion at distance.

The veteran underwent a VA eye examination in February 2004.  
The report indicates that his glaucoma is currently affecting 
both eyes and that he is currently using Betagan eye drops 
and Xalatan eye drops daily in both eyes.  His visual acuity 
in the right eye was 20/30, and his visual acuity in the left 
eye was 1/700.  Visual field testing for the right eye 
revealed an inferior arcuate scotoma with an inferior nasal 
step.  Results from the automate perimetry in the left eye 
were not obtainable due to poor vision.  On confrontation 
fields, the right eye was full and the left eye was severely 
constricted by counting fingers method.  

The assessments were the following: bilateral glaucoma; 
bilateral dry macular degeneration; refraction revealed 
bilateral mild hyperopic astigmatic presbyopia; and optic 
nerve atrophy due to traumatic injury.  The optometrist noted 
that glaucoma was severe in the left eye with that eye being 
legally blind and with the disorder progressing.  The 
optometrist indicated that the glaucoma was moderate in the 
right eye due to some loss of vision and the possibility of 
future progression.  The optometrist reported that the 
intraocular pressures were stable and under control.  The 
optometrist indicated that the severity of the bilateral 
glaucoma was confirmed by visual field testing and GDX nerve 
fiber analysis.  The optometrist added that the bilateral dry 
macular degeneration was presently mild with a high 
probability of progression in the future.

At the March 2004 hearing, the veteran testified that he had 
no vision in his left eye and that he used drops to treat 
that eye.  He reported that his right eye had worsened and 
that ophthalmologists had said that his right eye disorder 
was affected by his left eye disorder.  He agreed with his 
representative's determination that there is not a 
significant cosmetic defect in the left eye.  

III.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

Where a veteran has suffered blindness in one eye as a result 
of service-connected disability and blindness in the other 
eye as a result of non-service-connected disability not the 
result of the veteran's own willful misconduct, the Secretary 
shall assign and pay to the veteran the applicable rate of 
compensation under this chapter as if the combination of 
disabilities were the result of the service-connected 
disability.  38 U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. 
§ 3.383(a)(1) (2004).

In Debeaord v. Principi, __ Vet. App. __, No. 02-0793 (Sept. 
14, 2004), the United States Court of Veterans Appeals 
(Court) indicated that the basic principle of 38 U.S.C.A. 
§ 1160(a)(1) and 38 C.F.R. § 3.383(a)(1) was quite clear: If 
the impairment of a veteran's vision would result in a 100 
percent rating if the impairment of both eyes were service 
connected but the impairment of one eye was not service 
connected, then VA is to pay compensation as though the non-
service-connected visual impairment in one eye were service 
connected.  The Court indicated that VA had promulgated seven 
different regulatory definitions of blindness.  The Court 
held that VA must give consideration to the following 
regulations in determining whether there is blindness in the 
non-service-connected eye: (1) 38 C.F.R. § 3.350 (2004) and 
38 C.F.R. § 4.84a, Table IV (2004) as to entitlement to 
special monthly compensation; (2) 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061, 6062, 6063, 6067, and 6071 and Table V 
(2004) as to impairment of central visual acuity; and (3) 
38 C.F.R. § 4.84a, Diagnostic Code 6080 (2004) as to 
impairment of field vision.  Id. 

As for definition of blindness in 38 C.F.R. § 3.350 and 
38 C.F.R. § 4.84a, Table IV, these regulations provide that 
the veteran must have 5/200 vision or less.  Id.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6061 provides a 100 percent 
evaluation for an anatomical loss of both eyes.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6062 assigns a 100 percent rating 
for blindness in both eyes having only light perception.  
38 C.F.R. § 4.84a, Diagnostic Code 6063 provides a 100 
percent evaluation for an anatomical loss of one eye and 
5/200 vision in the other eye.  38 C.F.R. § 4.84a, Diagnostic 
Code 6067 assigns a 100 percent rating for blindness in one 
eye having only light perception and 5/200 vision in the 
other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6071 provides 
a 100 percent evaluation for 5/200 vision bilaterally.  
38 C.F.R. § 4.84a, Diagnostic Code 6080 assigns a 100 percent 
rating  for concentric contraction of visual fields to 5 
degrees bilaterally.  In other words, blindness in a non-
service-connected eye for purposes of 38 U.S.C.A. 
§ 1160(a)(1) and 38 C.F.R. § 3.383(a)(1) requires visual 
acuity in that eye of 5/200 or less, or concentric 
contraction of visual fields to 5 degrees or less in both 
eyes.  Debeaord v. Principi, __ Vet. App. __, No. 02-0793 
(Sept. 14, 2004).

Loss of use or blindness of one eye having only light 
perception will be held to exist when there is an inability 
to recognize test letters at 1 foot (.30 meters (m)) and when 
further examination of the eyes reveals that perception of 
objects, hand movements or counting fingers cannot be 
accomplished at 3 feet (.91m), with lesser extents of vision, 
particularly perception of objects, hand movements, or 
counting fingers at distances less then 3 feet (.91m) being 
considered of negligible utility.  38 C.F.R. § 4.79 (2004).

The best distant vision obtainable after best correction by 
glasses will be the basis of rating, expect in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2004).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of § 3.383(a) of this 
chapter.  38 C.F.R. § 4.78 (2004).

Vision in a service-connected eye being 5/200 with the other 
eye being non-service-connected warrants a 30 percent 
disability rating.  38 C.F.R. § 4.84a, Diagnostic Code 6074 
(2004).  Blindness in a service-connected eye having only 
light perception with the other eye being non-service-
connected warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6070 (2004).  An anatomical loss of 
a service-connected eye with the other eye being non-service-
connected warrants a 40 percent disability rating.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6066 (2004).

For impairment of field vision, a 30 percent rating is 
warranted for homonymous hemianopsia.  A bilateral loss of 
the temporal half of the visual field warrants a 30 percent 
evaluation, and a 10 percent disability rating requires a 
unilateral loss of the temporal half of the visual field.  
Such loss of visual field can also be rated as having 20/70 
visual acuity.  A bilateral loss of the nasal half of the 
visual field requires a 20 percent evaluation, and a 10 
percent disability rating requires a unilateral loss of the 
nasal half of the visual field.  Such loss of visual field 
can also be rated as having 20/50 visual acuity.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6080 (2004).

A bilateral concentric contraction of field vision to 5 
degrees warrants a 100 percent disability rating, and a 30 
percent evaluation requires a unilateral concentric 
contraction of field vision to 5 degrees.  Such loss of 
visual field can also be rated as having 5/200 visual acuity.  
A bilateral concentric contraction of field vision to 60 
degrees but not to 45 degrees warrants a 20 percent 
disability rating, and a 10 percent evaluation requires a 
unilateral concentric contraction of field vision to 60 
degrees but not to 45 degrees.  Such loss of visual field can 
also be rated as having 20/50 visual acuity.  Concentric 
contraction resulting from demonstrable pathology to 5 
degrees or less will be considered on parity with reduction 
of central visual acuity to 5/200 for all purposes, including 
entitlement under § 3.350(b)(2), of this chapter except for 
the purpose of § 3.350(a) of this chapter and entitlement on 
account of blindness requiring aid and attendance, § 3.350(c) 
of this chapter, which will continue to be determined on the 
facts of the individual case.  Id.

For determining impairment of field vision, the extent of 
contraction of visual field in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
Table III.  The degrees lost are then added together to 
determine the total degrees lost.  This is subtracted from 
500.  The difference represents the total remaining degrees 
of visual field.  The difference is divided by eight 
represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a (2004). 

Table III provides the normal visual field extent at eight 
principal meridians for a total of 500 degrees: temporally, 
85 degrees; down temporally, 85 degrees; down, 65 degrees; 
down nasally, 50 degrees; nasally, 60 degrees; up nasally, 55 
degrees; up, 45 degrees; and up temporally, 55 degrees.  
38 C.F.R. § 4.76a, Table III (2004).

Simple, primary, noncongestive glaucoma is rated based on 
impairment of visual acuity or field loss with a minimum 
rating of 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6013 (2004).

An unhealed injury of the eye in chronic form is rated from 
10 percent to 100 percent based on impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional 10 percent rating during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (2004).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye, 
unless there is an enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80 (2004).

IV.  Analysis

The Board notes the veteran's assertion that ophthalmologists 
have said that his right eye disorder is affected by his left 
eye disorder.  The veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, as the veteran 
is not been shown to be a medical expert, he was not 
qualified to express an opinion regarding any medical 
causation of any disorder or to provide a medical diagnosis.  
It is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, and the veteran's lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Also, a layperson's account of what a 
physician said is not competent medical evidence.  Robinette 
v. Brown, 8 Vet. App. 69, 74-77 (1995).  

The veteran has presented no medical evidence showing that 
any right eye disorder was caused or aggravated by the 
service-connected left eye disorder.  None of the veteran's 
private or VA doctors related his right eye disorder to his 
service-connected left eye disorder.    

Furthermore, 38 C.F.R. § 4.78 is not applicable to this 
claim.  There is no evidence of in-service aggravation in 
this case, nor has it been alleged.  However, in this case, 
the veteran's corrected right eye distant visual acuity has 
worsened since he filed his claim for an increased rating.  
In particular, his corrected right eye distant visual acuity 
worsened from 20/20 in April 2001 to 20/60 in August 2002.  
However, 38 C.F.R. § 4.78 precludes VA from considering any 
increase in disability in the non-service-connected eye when 
computing the aggravation of a disability after the initial 
rating has been made.  Villano v. Brown, 10 Vet. App. 248, 
250 (1997).  Put another way, 38 C.F.R. § 4.78 requires that 
the rating be based upon the condition of the eyes before any 
subsequent non-service-connected increase in disability.  Id.  
Therefore, for purposes of 38 C.F.R. § 4.78, the veteran's 
corrected visual acuity in the right eye is 20/20.

The record, including testimony, establishes that the left 
eye has not been enucleated and that there is no cosmetic 
defect.  Therefore, a higher evaluation based on those 
provisions is not warranted.

A higher rating based on the right eye disorder may be 
warranted if he has blindness, as defined in regulations, in 
the right eye.  The veteran's corrected distant visual acuity 
in the right eye is at worst 20/60.  His corrected distant 
visual acuity is not 5/200 or less.  See Debeaord v. 
Principi, __ Vet. App. __, No. 02-0793 (Sept. 14, 2004).  
Therefore, his right eye visual acuity does not meet any of 
the six definitions of blindness as listed in 38 C.F.R. 
§ 3.350 and 38 C.F.R. § 4.84a, Table IV as to entitlement to 
special monthly compensation, or in 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061, 6062, 6063, 6067, and 6071 and Table V 
as to impairment of central visual acuity.  See id.  

As for blindness due to impairment of visual fields, the 
veteran was unable to complete testing for left eye.  For the 
right eye, the field of vision was better than 30 degrees in 
each tested meridian.  Since the average contraction of 
visual field is not to 5 degrees in the right eye, a 100 
percent disability rating for bilateral concentric 
contraction of visual field is not warranted under Diagnostic 
Code 6080.  Therefore, the veteran does not have blindness in 
the right eye based on impairment of visual fields.

In short, the impairment of the veteran's vision would not 
result in a 100 percent rating if the impairment in both eyes 
were service connected.  See id.  Therefore, 38 U.S.C.A. 
§ 1160(a)(1) and 38 C.F.R. § 3.385(a)(1) do not apply to this 
claim and the left eye disorder can only be rated on 
impairment in that eye.

The veteran had corrected left eye distant visual acuity of 
5/600 in April 2001.  His corrected left eye distant visual 
acuity in August 2002 was hand motion.  In February 2004, his 
corrected left eye distant visual acuity was 1/700.  However, 
he does not have anatomical loss of the left eye.  Therefore, 
a higher rating is not warranted based on visual acuity 
impairment.  Even though his field vision could not be tested 
due to his visual acuity impairment, a higher rating under 
Diagnostic Code 6080 is not warranted because a 30 percent 
rating is the maximum schedular rating for unilateral loss of 
visual field.  A higher rating is not warranted under 
Diagnostic Code 6013 because simple, primary, noncongestive 
glaucoma is rated based on impairment of visual acuity or 
field loss.

As for Diagnostic Code 6009 (unhealed injury of the eye), for 
the same reasons stated above, a higher rating is not 
warranted based on impairment of visual acuity or field loss.  
There is no evidence of pain, rest-requirements, or episodic 
incapacity due to the post-traumatic optic nerve atrophy.  
While the veteran uses or has used Betimol, Betagan, and 
Xalatan eye drops, he uses or has used them in both eyes and 
there is no evidence that he is using eye drops to treat the 
post-traumatic optic nerve atrophy as opposed to the 
bilateral glaucoma.  Thus, there is no evidence of active 
pathology due to the post-traumatic optic nerve atrophy.  In 
light of the above, a higher or a separate 10 percent rating 
under Diagnostic Code 6009 is not warranted.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

V.  Extraschedular Consideration

Preliminary review of the record reveals that the RO provided 
the provisions of 38 C.F.R. § 3.321(b)(2) to the veteran in 
the August 2002 SOC and considered referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004) in the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). The Board notes that neither marked 
interference with employment nor frequent periods of 
hospitalization for the disability in question is shown.  
Although the veteran has alleged that he no longer works 
because of his left eye disorder, he has also indicated that 
he left his last job because his right eye, the non-service-
connected eye, could not take the strain of being the only 
good eye.  Thus, there is no competent evidence of marked 
interference with his employment due to his left eye disorder 
alone.  In that regard, the Board notes that the disability 
rating assigned for the service-connected left eye disorder 
contemplates a level of interference with employment 
associated with the degrees of disability demonstrated.  The 
Board also notes that there is no substantial difference 
between the near and distant corrected visual acuity of the 
left eye.  See 38 C.F.R. § 4.84 (2004).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (Aug. 
16, 1996).


ORDER

An evaluation in excess of 30 percent for residuals of a left 
eye injury is denied.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



